Citation Nr: 0715316	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-42 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for recurrent left 
shoulder dislocation, post operative (nondominant hand), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In November 2004, the veteran submitted a substantive appeal 
identifying the issues of entitlement to service connection 
for a lower back disability and to an increased evaluation 
for his left shoulder disability, which perfected his appeal 
as to these issues.

In January 2007, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  The 
disability was evaluated as 10 percent disabling, effective 
in June 2003.  The veteran has not appealed the evaluation 
assigned or the effective date.  As the benefit sought on 
appeal, service connection for a lower back disability, has 
been fully resolved in the veteran's favor, the claim on 
appeal to the Board has been rendered moot and there is no 
longer a question or controversy remaining with respect to 
this claim.  The issue in this case is thus phrased as listed 
on the cover sheet to this decision.


FINDINGS OF FACT

1.  The service-connected recurrent left shoulder 
dislocation, post-operative, is manifested by findings of 
limitation of motion of the arm that allows movement from the 
side to midway between the shoulder and the head absent 
instability, dislocation, or neurological abnormalities; 
clinical findings of slight prominence of the 
acromioclavicular joint; and an asymptomatic scar.

2.  The veteran is right hand dominant.






CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
recurrent left shoulder dislocation, post-operative are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.46, 4.59, and 4.71a, Diagnostic Codes 5200 through 
5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for increased evaluation was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for recurrent dislocation 
of the left shoulder, postoperative, in a July 1980 rating 
decision.  The disability was evaluated as 10 percent 
disabling, and this evaluation has been confirmed and 
continued to the present.  

The veteran argues he experiences increased discomfort from 
his left shoulder disability, and that a higher evaluation is 
warranted therefore.  

The 10 percent evaluation assigned the veteran's residuals of 
left humerus fracture (non-dominant extremity) was assigned 
under Diagnostic Codes 5299-5203, for impairment of the left 
shoulder joint evaluated analogous to malunion of the 
clavicle or scapula characterized by impairment of the 
function of the contiguous joint, or limitation of motion of 
left shoulder joint motion not otherwise compensable under 
Diagnostic Code 5201, i.e., to a degree less than full but 
greater than the shoulder level.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, 5203. A higher, 20 percent (non-
dominant extremity), evaluation could be warranted under 
Diagnostic Code 5203 for nonunion of the clavicle or scapula 
with loose movement.  Under Diagnostic Code 5201, a higher, 
20 percent, evaluation is afforded (non-dominant extremity) 
for limitation of shoulder joint motion to the shoulder 
level.  Under Diagnostic Code 5202, a higher, 20 percent, 
evaluation is afforded for malunion of the humerus (non-
dominant extremity) with moderate deformity and infrequent 
recurrent dislocation at the scapulohumeral joint and 
guarding at the shoulder level.

The veteran underwent VA examination in July 2003 and 
November 2006.  In aggregate, these records establish that 
the veteran manifests limitation of range of left shoulder 
joint motion at 145 degrees flexion, 141 degrees abduction, 
60 degrees external rotation, and 68 degrees internal 
rotation at its most restricted-allowing for additional 
limitation of motion on repetitive use or flare-ups.  Pain 
and discomfort was found throughout to be the factor limiting 
motion.  Pain, weakness, fatigue, and lack of endurance were 
appreciated on repetitive motion or due to flare-ups, with 
the greatest limiting factor being pain.  No instability or 
dislocation, effusion, redness, heat, abnormal movement, 
guarding, or neurological abnormality was documented as being 
found.  Reflexes were recorded as measuring 1- of 4 
bilaterally in July 2003.  In addition, X-rays revealed 
questionable narrowing of the inferior medial aspect of the 
glenohumeral articulate in July 2003, but the examiner noted 
that this could have been due to the position of the joint.  
No other abnormalities were noted and the shoulder was found 
to be unremarkable.  X-rays conducted in November 2006 
revealed a slight prominence of the acromioclavicular joint.

In July 2003, the examiner diagnosed left shoulder recurrent 
dislocation, postoperative, with no reported dislocation 
since surgery in July 2003.  In November 2006, the examiner 
made no diagnosis with regard to the left shoulder, noting 
there was no pathology upon which to render one.  

Concerning the residual scar, the examination reports 
reflect, in aggregate, a 15 centimeter by 1 centimeter 
residual scar of the inservice left shoulder surgery that was 
not found to be deep and involve underlying tissue damage, or 
unstable or painful.  

VA and private medical records show complaints of and 
treatment for the left shoulder, including complaints of pain 
in 2000 and treatment with acupuncture for pain management 
with intermittent relief in 2001.  These records show the 
veteran reported continued aggravation due to the nature of 
his job as a mail carrier.  

As the medical evidence demonstrates that the range of motion 
of the veteran's left arm is limited to no more than 145 
degrees from the side, 60 degrees external rotation and 68 
degrees internal rotation, with consideration of pain and 
pain upon motion, the medical evidence does not demonstrate 
that an evaluation greater than 10 percent under Diagnostic 
Code 5203 or 5201 is warranted.

The evidence also does not support higher evaluations under 
Diagnostic Code 5203 for nonunion of the clavicle or scapula 
with lose movement, or under Diagnostic Code 5202 for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding at the shoulder level.  The medical 
evidence simply does not demonstrate that the veteran's left 
shoulder is manifested by nonunion of the clavicle or 
scapula, or malunion of the humerus.  Rather, the medical 
evidence shows questionable narrowing of the inferior medial 
aspect of the glenohumeral articulation, which was thought to 
be attributable to the position of the joint during clinical 
studies in July 2003.  In November 2006, clinical studies 
showed a slight prominence of the acromioclavicular joint.  
The veteran has not reported, nor does the medical evidence 
suggest, that he has experienced any episodes of dislocation 
or subluxation in his left shoulder joint. 

Higher evaluations could be warranted under Diagnostic Code 
5200 for ankylosis of the scapulohumeral joint; or under 
Diagnostic Code 5202 for other impairment of the humerus 
including flail shoulder or flail joint.  However, the 
medical evidence does not show that the veteran's left 
shoulder disability is characterized by ankylosis, flail 
shoulder or flail joint.  Rather, the medical evidence 
establishes that the veteran can move his left shoulder 
joint, albeit with pain and some limitation.  

The medical evidence does not, therefore, establish that a 
higher evaluation under these diagnostic codes is warranted.

Finally, the Board has considered whether a separate, 
compensable evaluation may be assigned under the other 
diagnostic codes related to the shoulder and arm under 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 
VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997), and 
for the residuals of the scar under diagnostic codes related 
to scars.

The evaluation currently assigned the veteran's left shoulder 
disability has been assigned on the basis of limitation of 
the left shoulder joint motion under Diagnostic Code 5299-
5203.  Separate, compensable evaluations could be warranted 
under Diagnostic Code 5202 for impairment of the humerus 
involving recurrent dislocation or malunion involving 
deformity.  However, medical evidence does not show findings, 
complaints of, or treatment for instability in the left 
shoulder joint.  In addition, as noted above, X-rays reveal 
no deformity of the humerus or scapula.  Moreover, the 
veteran is compensated for the symptoms that have been 
identified as the manifestations of his left shoulder 
disabilities, i.e., pain and painful motion, to include 
additional painful motion and limitation of motion on 
repetitive motion.  Additional compensation for the same 
symptomatology under separate criteria (such as Diagnostic 
Code 5200 or 5201) is impermissible under the regulations.  
See 38 C.F.R. § 4.14 (2006). 

Similarly, the medical evidence does not show that the 
veteran's residual scar is deep and involves underlying 
tissue damage or is characterized by a surface area measuring 
greater than 929 square centimeters (144 square inches), or 
is unstable or painful on examination as required by 
Diagnostic Codes 7801, 7802, or 7803.  Further compensation 
based on limitation of motion of the left shoulder joint (the 
joint affected, as provided in Diagnostic Code 7801 and 7804) 
is impermissible under the regulations. 

The preponderance of the evidence is against the veteran's 
claim for a disability rating higher than 10 percent for 
recurrent dislocation of the left shoulder, postoperative; 
there is no doubt to be resolved; and an increased rating is 
not warranted.

In evaluating the veteran's service-connected left shoulder 
disability, the disabling effects of pain, as indicated in 
the above discussions, have been considered.  See DeLuca, 
supra.  The veteran's complaints of pain and limited motion 
and examiner's observations of pain and painful motion, with 
increased pain, weakness, fatigue, lack of endurance and 
decreased motion on repetitive motion were considered in the 
level of impairment and loss of function attributed to his 
left shoulder disability.  

The veteran contends that his service connected left shoulder 
disability has worsened in severity.  The veteran is 
competent to report his symptoms and complaints.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not 
competent to offer medical opinion as to extent of his 
disability as there is no evidence of record that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Referral for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 has also been 
considered, but no basis for such referral is found in the 
present case, as the disability picture presented by the 
service-connected left shoulder is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.

ORDER

An evaluation greater than 10 percent for recurrent left 
shoulder dislocation, postoperative (nondominant hand), is 
denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


